Citation Nr: 0027541	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
cavus and callus formation of ball of left foot, currently 
rated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes, left ankle.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes, right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946, and from March 1953 to June 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal was docketed at the Board in 1999.

In separate submissions from the veteran, each dated in May 
1999, he asserted claims for an increased rating for 
dysentery and to reopen claims for service connection for 
tonsillitis, hemorrhoids, prostatitis, and hepatitis.  Each 
of these claims is, therefore, referred to the RO for 
adjudication.

Additional evidence pertinent to the veteran's claims was 
received by the Board in October 1999 along with the 
veteran's statement waiving RO consideration of the evidence.

According to recent evidence in the file, the veteran is in 
very bad health, with chronic obstructive pulmonary disease, 
cancer recently removed from his vocal cords, hearing 
decreased by 80 percent, a recent heart attack; he is on 
oxygen 24 hours a day.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
bilateral pes cavus and callus formation of ball of left foot 
include palpation-related pain on toe motion and severe 
hammertoes that prevent normal ambulation.  

2.  Degenerative change, relative to each ankle, is 
manifested by painful motion; marked limitation of motion, 
with respect to either ankle, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for bilateral pes 
cavus and callus formation of ball of left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5003-5278 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
degenerative changes, left ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Codes 5003-5271 (1999).

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes, right ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Codes 5003-5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that, especially in light of the veteran's 
physical condition noted above, no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for bilateral pes cavus and 
callus formation of ball of left foot, for which the RO has 
assigned a 10 percent rating under the provisions of 
Diagnostic Codes 5003-5278 of the Rating Schedule; and for 
degenerative changes, left ankle and right ankle, rated, in 
each instance, as 10 percent disabling pursuant to Diagnostic 
Codes 5003-5271.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each disability for which entitlement to an increased rating 
is asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to any disability for which entitlement to an 
increased rating is currently asserted on appeal.


I.  Bilateral Pes Cavus

Pursuant to Diagnostic Codes 5003 and 5278, a 10 percent 
rating is warranted for bilateral pes cavus with great toe 
dorsiflexion, some limitation of dorsiflexion at the ankle, 
and definite tenderness under the metatarsal heads; a 30 
percent rating is warranted for bilateral pes cavus with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads; a 50 percent 
evaluation is warranted for bilateral pes cavus with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  

The veteran asserts that his feet are so painful that he is 
frequently obliged to use a wheelchair to aid in mobility.  

According to a September 1997 statement from William G. 
Pujadas, M.D., the veteran had marked edema in his feet and 
knees due to osteoarthritis.  A September 1997 statement from 
Angelito B. Tecson, M.D., reveals that the veteran had 
peripheral vascular insufficiency, chronic obstructive 
pulmonary disease, chronic edema of the feet, and weakness of 
unknown etiology.  He used a walker to get around because of 
his swollen feet.

When the veteran was examined by VA in November 1997, he 
complained of experiencing pain in his lower extremities for 
which he took Tylenol on a daily basis.  He also indicated 
that he used arch supports to alleviate the pain in his feet.  
On physical examination, the veteran was found to have 
deformity involving each foot with hammertoes and hallux 
valgus involving each great toe.  He was noted to walk slowly 
with a limp and to use a walker.  It was noted that the 
veteran's main difficulty was pain in his left hip from a 
fall, which caused him to use the walker.  There were no 
unusual calluses.  He had superficial varicosities involving 
each ankle joint.  Weak dorsalis pedis and posterior tibial 
pulses were also noted.  The veteran had difficulty with 
pronation and supination relative to either foot.  X-ray 
examination of the feet revealed flexion of the digits 
involving each foot; there were mild degenerative changes 
involving the proximal and distal interphalangeal joints with 
osteopenia.  The pertinent examination diagnoses were mild 
bilateral pes cavus and bilateral hallux valgus.

Thereafter, in an April 1999 submission, William C. 
Danzeisen, D.P.M., related that the veteran had severe 
flexion deformity of the metatarsal phalangeal joints of each 
toe on each foot.  He further indicated that examination of 
the veteran's feet revealed pain on palpation and on motion 
of the metatarsal phalangeal joints involving each toe on 
each foot.  According to Dr. Danzeisen, the veteran could not 
ambulate for more than a few yards without the assistance of 
a wheelchair.  The impressions included severe flexion 
contraction/hammertoe deformities of all toes.

DC 5278 expressly refers to "limitation of dorsiflexion at 
the ankle to a right angle" and "some limitations of 
dorsiflexion at the ankle." This indicates that a veteran 
diagnosed with pes cavus may suffer a loss of range of 
motion.  Based on the nature of this disability and its 
express reference to limitation of motion in the diagnostic 
criteria, the Board finds that, pursuant to Johnson v. Brown, 
9 Vet.App. 7 (1996), the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 are for application. See VAOPGCPREC 36-97 
(December 12, 1997), DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran is currently assigned a 10 percent evaluation for 
his bilateral pes cavus and callus formation of the ball of 
the left foot.  The Board notes that although the veteran is 
not specifically service-connected for hammertoes, the 
diagnostic code for pes cavus includes hammertoes in its 
schedular criteria.  While the VA examination in November 
1997 diagnosed hammertoes, it was noted that the veteran's 
main disability was his hip injury.  However, when examiner 
by Dr. Danzeisen in April 1999, the diagnoses included severe 
hammertoe deformities of all toes.  Dr. Danzeisen also 
implied that the veteran had difficulty ambulating due to his 
bilateral foot disability.  Based on the previously noted 
medical evidence, the Board finds that there has been an 
apparent increase in the severity of the veteran's service-
connected bilateral pes cavus.  Consequently, with 
consideration of the functional impairment associated with 
pain and weakness, the Board finds that the symptomatology 
due to bilateral pes cavus warrants an increased evaluation 
of 30 percent under Diagnostic Code 5278.  A higher 
evaluation is not warranted because there is no evidence of 
marked contraction of the plantar fascia with dropped 
forefoot, very painful callosities, and marked varus 
deformity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Codes 5003, 5278.

II.  Degenerative Changes, Each Ankle

The veteran is currently receiving separate 10 percent 
evaluations for degenerative changes involving each ankle 
based on painful motion in accordance with the provisions of 
38 C.F.R. §§ 4.45 (pursuant to which the ankle is a major 
joint) and 4.59 within the substantive context of Diagnostic 
Code 5003.  Even if there is no actual limitation of motion 
involving a major joint, where arthritis (as in the present 
case) involving such joint is shown by X-ray, painful motion 
of the joint is deemed to comprise limited motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Under 
Diagnostic Code5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle; a 20 percent 
rating is warranted if there is marked limitation of ankle 
motion. 

Medical records from St. Joseph's Urgent Care, dated in 1996, 
note edema of the ankles.

When the veteran was examined by VA in November 1997, he 
complained of experiencing pain, apparently on walking, 
involving joints including his ankles.  He was unstable on 
his feet and was unable to rise on his heels and toes.  X-ray 
examination revealed mild degenerative changes involving each 
ankle, greater on the left.  

According to the April 1999 statement from Dr. Danzeisen, 
which was accompanied by a summary of X-ray findings 
involving the ankles and feet, the veteran had moderate to 
severe degenerative joint disease in all joints of both feet 
and ankles, especially in the feet.  There was pain on 
palpation on range of motion of both ankle joints.  On the X-
ray report itself, the only degenerative arthritis noted was 
of the feet, which was described as mild.

The above evidence does not contain any notation of 
significant limitation of motion of either ankle.  Most of 
the clinical evidence on file concerns the severity of the 
veteran's bilateral foot problems, rather than his service-
connected bilateral ankle disability.  While it was noted in 
November 1997 that he was unable to rise on his heels and 
toes, this was in the context of the instability of his feet; 
there is no indication that this was due to his service-
connected bilateral ankle disability.  In fact, degenerative 
arthritis of the ankles was noted to be mild in November 
1997.  Degenerative arthritis of the ankles appeared to be no 
more than moderate in April 1999, since the more significant 
arthritis was noted to be in the feet.  While Dr. Danzeisen 
noted pain on palpation range of motion of the ankles in 
April 1999, there is no indication that range of motion was 
limited.  In the absence of evidence demonstrative more than 
moderate limitation of motion of the ankles, the Board is of 
the opinion, even with consideration of the above-stated 
provisions of 38 C.F.R. § 4.7, that the veteran's presently 
assigned separate 10 percent ratings for degenerative changes 
involving each ankle is proper.  

In reaching the foregoing determinations, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
degenerative changes involving either ankle, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca, supra.  However, since there is no evidence of 
functional loss, weakened movement or excess fatigability due 
solely to either service-connected ankle disability, the 
assignment (relative to either ankle) of a higher disability 
rating predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45 is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5003-5271.

The Board has, finally, with respect to the veteran's claims 
for a higher disability rating predicated on degenerative 
changes involving either ankle, considered the discussion 
recently advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, 
relative to each of the foregoing two claims for a higher 
disability rating addressed above, the duration between 
receipt of the veteran's related original claim (September 
1997) and the assignment of the initial respective ratings 
was quite brief, i.e., only approximately three months.  
Given such consideration, and following the Board's 
longitudinal scrutiny of the pertinent evidentiary record, 
the Board is of the view, relative to both claims, that the 
cited Fenderson rationale does not apply.

The record reflects that the veteran has not required recent 
hospitalization for his service-connected disabilities.  
Although the disabilities are manifested by pain and 
functional impairment, especially of the feet, these 
manifestations are contemplated by the assigned ratings.  
There are no unusual or exceptional manifestations of the 
disabilities.  Therefore, the Board has concluded that 
referral of this claim for extra-schedular consideration is 
not in order.  38 C.F.R. § 3.321(b)(2) (1999).


ORDER

A rating of 30 percent for bilateral pes cavus and callus 
formation of ball of left foot is granted, subject to the 
provisions governing the payment of monetary benefits.

A rating in excess of 10 percent for degenerative changes, 
left ankle, is denied.

A rating in excess of 10 percent for degenerative changes, 
right ankle, is denied.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

